COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               §
 JESUS GÁNDARA a/k/a
 JESUS GÁNDARA, JR.,                           §               No. 08-15-00201-CR

                  Appellant,                    §                 Appeal from the

                                                §           210th Judicial District Court
 v.
                                                §            of El Paso County, Texas

 THE STATE OF TEXAS,                            §              (TC# 20130D03286)

                  Appellee.                     §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the conviction and render a judgment of acquittal, in accordance

with our opinion. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 16TH DAY OF NOVEMBER, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.